2DETAILED ACTION

This office action is in response to the claims filed 2/28/2020.  Claims 1-11 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the intermediary post connector" in line 2, “the first post” in line 10, and “the second post” in line 11.  There is insufficient antecedent basis for these limitations in the claim, as claim 2, from which claim 3 depends from, recites the first support post and the second support post each comprises a first post, a second post, and an intermediary post connector, and therefore it is unclear whether the limitations refer back to the intermediary post connector, first post, and second post of 
Claim 5 recites the limitation "the intermediary base connector" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 4, from which claim 5 depends from, recites the first base and the base post each comprises an intermediary base connector, and therefore it is unclear whether the limitations refer back to the intermediary base connector of the first base, of the second base, or of both the first and second bases.  
Claim 6 recites the limitation "the intermediary base coupler" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear whether it refers back to the intermediary base coupler of the first base, of the second base, or of both the first and second bases.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paniccia (2019/0269573).
Regarding claim 1, Paniccia discloses in figs 1-3 a personal massaging device comprising: at least one first support post (111) (first telescopic stanchion); at least one second support post (112) (second telescopic stanchion) (para [0020]); at least one first base (as shown in fig 1, portion of base (101) including two legs attached to first support post (111)); at least one second base (as shown in fig 1, portion of base (101) including two legs attached to second support post (112)) (para [0020]); at least one crossbar (crossbar comprising first roller post (161) connecting first support post (111) to rotating shaft (153) (para [0024]), rotating shaft (153), and second support post (162) connecting second support post (112) to rotating shaft (para [00153])); at least one foam roller (103) (massage structure (103) includes roller structure (121) and foam cushion (122)) (para [0036]); the first base being terminally attached to the first support post (111) (as shown in fig 1, left two legs of the base are terminally attached to the first support post (111); the second base (112) being terminally attached to the second support post (as shown in fig 1, right two legs of the base are terminally attached to the second support post (112)); the crossbar (153) being connected in between the first support post (111) (para [0024]) and the second support post (112) (para [0033]); the crossbar (153) being positioned offset from the first base across the first support post (111) (as shown in fig 1, the crossbar (153) is positioned offset approximately perpendicularly from two left legs of base (101) connected to first support post (111)); the crossbar (153) being positioned offset from the second base across the second support post (112) (as shown in fig 1, the crossbar (153) is positioned offset approximately perpendicularly from two 
Regarding claim 7, Paniccia discloses a first handle (171) (first tee handle); and the first handle (171) being terminally mounted onto the first support post (111), opposite to the first base (first handle (171) is terminally mounted to first arm (131) of first support post (111) (para [0023]), and as shown in fig 1, is mounted opposite the first base).
Regarding claim 9, Paniccia discloses a second handle (172) (second tee handle); and the second handle (172) being terminally mounted onto the second support post (112), opposite to the second base (second handle (171) is terminally mounted to third arm (133) of second support post (112) (para [0023]), and as shown in fig 1, is mounted opposite the second base).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paniccia as applied to claim 1 above, and further in view of Lynch (2002/0084588).
Regarding claim 2, Paniccia discloses a first support and a second support post.
Paniccia does not disclose the first support post and the second support post each comprising a first post, a second post, and an intermediary post connector; the first post being terminally attached the intermediary post connector; the second post being terminally attached the intermediary post connector; the second post being positioned opposite to the first post, across the intermediary post connector; the crossbar being terminally attached to the intermediary post connector of the first support post; and the crossbar being terminally attached to the intermediary post connector of the second support post.
However, Lynch in figs 1-3 teaches a frame for an exercise device, wherein the frame includes a first support post comprising a first post (112) (segment), a second post (114) (segment), and an intermediary post connector (140) (tee) (para [0016]); the first post (112) being terminally attached the intermediary post connector (112) and the second post (114) being terminally attached the intermediary post connector (140) (para [0017]); and a second support post comprising a first post (118) (segment), a second post (120) (segment), and an intermediary post connector (144) (tee) (para [0016]); the first post (118) being terminally attached the intermediary post connector (144); the second post (120) being terminally attached the intermediary post connector (144) (para [0017]); the second post (114, 120) being positioned opposite to the first post (112, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the frame of the device of Paniccia to comprise a plurality of tubing segments and coupling segments wherein the first support post and the second support post each comprises a first post, a second post, and an intermediary post connector; the first post being terminally attached the intermediary post connector; the second post being terminally attached the intermediary post connector; the second post being positioned opposite to the first post, across the intermediary post connector; the crossbar being terminally attached to the intermediary post connector of the first support post; and the crossbar being terminally attached to the intermediary post connector of the second support post as taught by Lynch in order to allow the frame to be easily disassembled to be stored compactly and reassembled quickly (Lynch, para [0009]).
Regarding claim 3, the modified Paniccia’s reference disclose the intermediary post connector (140, 144 of Lynch) comprising a first post coupler, a second post coupler, and a third post coupler (as shown in fig 1 of Lynch, intermediate post connectors (140, 144 of Lynch) is a tee which each comprises a first lower vertical coupler coupled to first post (112, 118 of Lynch), a second upper vertical coupler coupled to second post (114, 120 of Lynch), and a third horizontal post coupler attached to crossbar (130 of Lynch)); the second post coupler being connected adjacent to the 
Regarding claim 4, Paniccia discloses a first base and a second base.  
Paniccia does not disclose the first base and the second base each comprising a plurality of legs and an intermediary base connector; each of the plurality of legs being terminally attached to the intermediary base connector; each of the plurality of legs being angularly offset from one another; the intermediary base connector of the first base being connected in between the plurality of legs of the first base and the first support post; and the intermediary base connector of the second base being connected in between the plurality of legs of the second base and the second support post.
However, Lynch in figs 1-3 teaches a frame for an exercise device, wherein the frame includes a first base and a second base, wherein the first base comprises a plurality of legs (153, 155) (segments) (para [0016]) and an intermediary base connector (148) (tee) (para [0017]), and the second base comprises a plurality of legs (152, 154) (legs) (para [0016]) and an intermediary base connector (150) (tee) (para 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify frame of the device of Paniccia so that the first and second base each comprises a plurality of legs and an intermediary base connector; each of the plurality of legs being terminally attached to the intermediary base connector; each of the plurality of legs being angularly offset from one another; the intermediary base connector of the first base being connected in between the plurality of legs of the first base and the first support post; and the intermediary base connector of the second base being connected in between the plurality of legs of the second base and the second support post as taught by Lynch in order to allow the first and second base of the frame to be easily disassembled to be stored compactly and reassembled quickly (Lynch, para [0009]).
Regarding claim 5, the modified Paniccia’s reference discloses the intermediary base connector (148, 152 of Lynch) comprises a support coupler and a plurality of leg couplers (as shown in fig 1 of Lynch, each intermediary base connector (148, 152 of 
Regarding claim 6, the modified Paniccia’s reference discloses the first base and the second base each comprising a plurality of caps (155-158 of Lynch) (end caps); and each of the plurality of caps (155-158 of Lynch) being terminally mounted onto a corresponding leg (151-154 of Lynch) from the plurality of legs, opposite to the intermediary base coupler (148-150 of Lynch) (Lynch, fig 1, para [0017]).
Claim 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paniccia as applied to claims 7 and 9 above, and further in view of McDonald et al (2016/0279016).
Regarding claim 8, Paniccia discloses a first handle.
Modified Paniccia does not disclose a first plurality of ergonomic ridges; the first plurality of ergonomic ridges being laterally connected to the first handle; and the first plurality of ergonomic ridges being distributed along the first handle.
However, McDonald in fig 2 teaches a massage device including a first and second support posts (5) (support bars), and a first handle (4) terminally mounted to a first support post (5) (para [0014]) and including a first plurality of ergonomic ridges (11); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first handle of Paniccia by providing the first handle with a first plurality of ergonomic ridges; the first plurality of ergonomic ridges being laterally connected to the first handle; and the first plurality of ergonomic ridges being distributed along the first handle as taught by McDonald in order to provide engagement contours for the user’s hand for a more comfortable and secure grip around the handle (McDonald, para [0021]).
Regarding claim 10, Paniccia discloses a second handle.
Modified Paniccia does not disclose a second plurality of ergonomic ridges; the second plurality of ergonomic ridges being laterally connected to the second handle; and the second plurality of ergonomic ridges being distributed along the second handle.
However, McDonald in fig 2 teaches a massage device including a first and second support posts (5) (support bars), and a second handle (4) terminally mounted to a second support post (5) (para [0014]) and including a second plurality of ergonomic ridges (11); the second plurality of ergonomic ridges (11) being laterally connected to the second handle (4); and the second plurality of ergonomic ridges being distributed along the second handle (4) (para [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second handle of Paniccia by providing the second handle with a second plurality of ergonomic ridges; the second .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paniccia as applied to claim 1 above, and further in view of Welch (2011/0263391).
Regarding claim 11, Paniccia discloses a foam roller comprises a foam roll (122) (foam cushion) and a hole (121) (roller structure), the hole (121) normally traversing through the foam roll (122), and the crossbar (153) being rotatably engaged within the hole (122) (para [0037]) and a foam roller detachment mechanism comprising a locking hinge (182) (para [0025]).
Paniccia does not disclose the foam roller comprising a slot; the slot laterally traversing through the foam roll into the hole.
However, Welch teaches an exercise device including a foam roller (14) (cylindrical pad element) comprising a foam roll (pad element is made of foam) and a hole (17) (bar receiving tunnel) (para [0038]), the hole (17) normally transversing through the foam roll (14) (see fig 4), the foam roller (14) comprising a slot (16); the slot (16) laterally traversing through the foam roll (14) into the hole (17) (para [0041]), and a pad sheathing (15) to prevent disassembly of the foam roll (14) from the bar (11) (para [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the locking hinge removable foam roller detachment mechanism of Paniccia with a removable foam roller . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bull (7,294,100) and Herman (5,640,986) disclose exercise devices including a frame comprising support posts and tee connectors, and Briggs (2018/0250185) and Guy (2018/0104139) disclose support frames for a roller massage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785